     Case 2:06-cv-00295-TLN-EFB Document 298 Filed 06/17/20 Page 1 of 2

 1   DOWNEY BRAND LLP
     DANIEL J. MCVEIGH (Bar No. 77410)
 2   ELIZABETH B. STALLARD (Bar No. 221445)
     621 Capitol Mall, Eighteenth Floor
 3   Sacramento, CA 95814
     Telephone: (916) 444-1000
 4   Facsimile: (916) 444-2100
     estallard@downeybrand.com
 5
     Attorneys for Defendant
 6   DIGNITY HEALTH, a California public benefit
     corporation, formerly named CATHOLIC
 7   HEALTHCARE WEST
 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD L. KEMPER and CONNIE J.                     Case No. 2:06-CV-00295-TLN-EFB
     ARNOLD, for themselves and all others
12   similarly situated,                                SETTLEMENT CORRECTED FACILITY
                                                        ORDER FOR MERCY MEDICAL
13                      Plaintiffs,                     CENTER REDDING
14   v.
                                                        Date:       February 6, 2020
15   CATHOLIC HEALTHCARE WEST, a                        Time:       2:00 p.m.
     California corporation dba MERCY SAN               Ctrm:       2, 15th Floor
16   JUAN MEDICAL CENTER, dba                           Judge:      Honorable Troy L. Nunley
     NORTHRIDGE HOSPITAL MEDICAL
17   CENTER and OTHER CATHOLIC
     HEALTHCARE WEST OWNED
18   FACILITIES,
19                      Defendants.
20

21               This matter, having come before the Court on the Unopposed Motion for a Settlement
22   Corrected Facility Order for the Mercy Medical Center Redding Facility, filed by Defendant
23   Dignity Health, a California public benefit corporation formerly named Catholic Healthcare West
24   (“Dignity Health”), and the Court having reviewed the Motion and being otherwise fully advised
25   on the matter:
26   ///
27   ///
28
     1602263.1                                         1
                     SETTLEMENT CORRECTED FACILITY ORDER – MERCY MEDICAL CENTER REDDING
     Case 2:06-cv-00295-TLN-EFB Document 298 Filed 06/17/20 Page 2 of 2

 1

 2               It is hereby ORDERED AND ADJUDGED that Dignity Health’s Unopposed Motion for
 3   a Settlement Corrected Facility Order for the Mercy Medical Center Redding Facility (ECF No.
 4   296) is GRANTED. A Settlement Corrected Facility Order is hereby entered as to Mercy
 5   Medical Center Redding, including each of its related facilities as identified in Section 2 of the
 6   Facility Consent Decree – Mercy Medical Center Redding, which has fulfilled its obligations
 7   under and complied with its Consent Decree and Facility Modification Plan. This Order
 8   constitutes a final judgment for purposes of Federal Rule of Civil Procedure 54.
 9               IT IS SO ORDERED.
10   DATED: June 17, 2020
11

12                                                         Troy L. Nunley
                                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1602263.1                                         2
                    SETTLEMENT CORRECTED FACILITY ORDER – MERCY MEDICAL CENTER REDDING
